DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13 and 16-18 are objected to because of the following informalities:  Claims 13 and 16-18 recite the term “centre”.  The Examiner suggests changing “centre” to “center”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,992,058. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the features recited claims 1-20 are found in claims 1-23 of the ‘058 patent.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,553,951. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the features recited claims 1-20 are found in claims 1-16 of the ‘951 patent.



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,806,423. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the features recited claims 1-20 are found in claims 1-15 of the ‘423 patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-14 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2, 4, 6, 8, and 20 recite the limitation "the resonant plane".  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the meaning is “a resonant plane” or “the resonant metal plate”.  Clarification is required.  Dependent claims 3, 5, 7, and 9-12 does not clarify and is likewise rejected.

Claim 13 recites the limitation " the two feed pin".  There is insufficient antecedent basis for this limitation in the claim.  It is also unclear if the “two feed pin” is a second feed pin or a first pair of feed pins.  

 	Claim 14 is rejected because the claim is incomplete.  Claim 14 ends with “and the feed pin has a length which is less than a thickness of the dielectric substrate slab; and ”.   And what?  There is no end to the sentence thus one of ordinary skill in the art is not reasonably apprised of the scope of the claim.

Claim 19 recites the limitation "the pair of patch antenna elements".  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 19 are rejected under 35 U.S.C. 102(a)(1) & 35 U.S.C. 102(a)(2) as being anticipated by Berneking et al., (US 4,827,271), hereinafter Berneking.

 	Regarding claim 1 Berneking discloses a patch antenna assembly (Fig. 2, at 20) comprising: at least two patch antenna elements (Fig. 2, at 22, 26, and 32) stacked atop one another; wherein at least one of said patch antenna elements comprises: a resonant metal plate (Fig. 2, at 26); a ground plate (Fig. 2, at 32); and a dielectric substrate slab (e.g., Fig. 2, at 6) sandwiched between said resonant metal plate and said ground plate.

    PNG
    media_image1.png
    505
    1024
    media_image1.png
    Greyscale

Regarding claim 19 Berneking further discloses the patch antenna assembly according to claim 1, wherein each patch antenna element comprises a hole through the patch antenna element disposed at its center such that the at least the pair of patch antenna elements can be stacked and mounted to a base via a mounting through the holes in the at least the pair of patch antenna elements (Fig. 2, at 34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Berneking in view of Doyle (US 4,660,048), hereinafter Doyle.

 	Regarding claim 13 Berneking as best understood does not disclose the patch antenna assembly according to claim 1, wherein the at least one of said patch antenna elements further comprises: a feed pin physically isolated from the ground plate and the resonant metal plate, the feed pin comprising a first end protruding through a first aperture in the ground plate and a second end in proximity to a corresponding second aperture in the resonant metal plate, wherein the resonant metal plate is capacitively coupled to the feed pin by a capacitive reactance between the resonant metal plate and the two feed pin; wherein the feed pin has a length which is at least equal to a thickness of the dielectric substrate slab; and the feed pin is positioned along a centre line of the patch antenna element away from the centre of the patch antenna element.
	Doyle discloses wherein the at least one of said patch antenna elements further comprises: a feed pin physically isolated from the ground plate and the resonant metal plate (e.g., Fig. 1, at 18, 20,22, and 24), the feed pin comprising a first end protruding through a first aperture in the ground plate and a second end in proximity to a corresponding second aperture in the resonant metal plate, wherein the resonant metal plate is capacitively coupled to the feed pin by a capacitive reactance between the resonant metal plate and the two feed pin (column 2, lines 13-22); wherein the feed pin has a length which is at least equal to a thickness of the dielectric substrate slab (Fig. 1, at 18, 20,22, and 24); and the feed pin is positioned along a centre line of the patch antenna element away from the centre of the patch antenna element (e.g., Fig. 1, at 18, 20,22, and 24).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the patch antenna disclosed by Berneking in accordance with the teaching of Doyle regarding feed pin configurations for patch antennas in order to provide the capacitance necessary to cancel the inductance for tuning the one or more antennas and providing maximum gain and minimum VSWR (Doyle, abstract).

 	Regarding claim 14 Berneking as best understood does not disclose the patch antenna assembly according to claim 1, wherein the at least one of said patch antenna elements further comprises: a feed pin physically isolated from the ground plate and the resonant metal plate, (e.g., Fig. 1, at 18, 20,22, and 24) the feed pin comprising a first end protruding through a first aperture in the ground plate and a second end below a surface of the resonant metal plate and within the dielectric substrate slab (e.g., Fig. 1, at 18, 20,22, and 24), wherein the resonant metal plate is capacitively coupled to the feed pin by a capacitive reactance between the resonant metal plate and the feed pin (column 2, lines 13-22); and the feed pin has a length which is less than a thickness of the dielectric substrate slab (e.g., Fig. 1, at 18, 20,22, and 24); and [the claim sentence is incomplete].
  	Doyle discloses wherein the at least one of said patch antenna elements further comprises: a feed pin physically isolated from the ground plate and the resonant metal plate, (e.g., Fig. 1, at 18, 20,22, and 24) the feed pin comprising a first end protruding through a first aperture in the ground plate and a second end below a surface of the resonant metal plate and within the dielectric substrate slab (e.g., Fig. 1, at 18, 20,22, and 24), wherein the resonant metal plate is capacitively coupled to the feed pin by a capacitive reactance between the resonant metal plate and the feed pin (column 2, lines 13-22); and the feed pin has a length which is less than a thickness of the dielectric substrate slab (e.g., Fig. 1, at 18, 20,22, and 24); and [the claim sentence is incomplete].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the patch antenna disclosed by Berneking in accordance with the teaching of Doyle regarding feed pin configurations for patch antennas in order to provide the capacitance necessary to cancel the inductance for tuning the one or more antennas and providing maximum gain and minimum VSWR (Doyle, abstract).

 	Regarding claim 15 Berneking as best understood does not disclose the patch antenna assembly according to claim 1, wherein the at least one of said patch antenna elements further comprises: a feed pin physically isolated from the ground plate and the resonant metal plate, the feed pin comprising a first end protruding through a first aperture in the ground plate and a second end below a surface of the resonant metal plate and within the dielectric substrate slab, the second end being in proximity to an area where the resonant plate contacts the dielectric substrate, wherein the resonant metal plate is capacitively coupled to the feed pin by a capacitive reactance between the resonant metal plate and the feed pin; and the feed pin has a length which is less than a thickness of the dielectric substrate slab.
	Doyle discloses wherein the at least one of said patch antenna elements further comprises: a feed pin (e.g., Fig. 2, at 30) physically isolated from the ground plate and the resonant metal plate, the feed pin comprising a first end protruding through a first aperture in the ground plate and a second end below a surface of the resonant metal plate and within the dielectric substrate slab (e.g., Fig. 1, at 18, 20, 22, and 24), the second end being in proximity to an area where the resonant plate contacts the dielectric substrate, wherein the resonant metal plate is capacitively coupled to the feed pin by a capacitive reactance between the resonant metal plate and the feed pin (column 2, lines 13-22); and the feed pin has a length which is less than a thickness of the dielectric substrate slab (e.g., Fig. 1, at 18, 20, 22, 24, 28, and 30).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the patch antenna disclosed by Berneking in accordance with the teaching of Doyle regarding feed pin configurations for patch antennas in order to provide the capacitance necessary to cancel the inductance for tuning the one or more antennas and providing maximum gain and minimum VSWR (Doyle, abstract).

 	Regarding claim 16 Berneking discloses a ground pin (Fig. 2, at 34); and a ground pin comprising an end electrically connected to the resonant metal plate and another end electrically connected to at least one of the ground plane and a circuit ground (Fig. 2, at 34 connects to 32); the ground pin has a length which is at least equal to the thickness of the dielectric substrate slab (Fig. 2, at 34); the ground pin is positioned at the center of the resonant metal plate (Fig. 2, at 34).
 	Berneking as best understood does not disclose the patch antenna assembly according to claim 1, wherein the at least one of said patch antenna elements further comprises: a feed pin physically isolated from the ground plate and the resonant metal plate, the feed pin comprising a first end protruding through a first aperture in the ground plate and a second end in proximity to a corresponding second aperture in the resonant metal plate, wherein the resonant metal plate is capacitively coupled to the feed pin by a capacitive reactance between the resonant metal plate and the two feed pin; wherein the feed pin has a length which is at least equal to a thickness of the dielectric substrate slab; and the feed pin is positioned along a centre line of the resonant metal plate away from the centre of the resonant metal plate.
	Doyle discloses wherein the at least one of said patch antenna elements further comprises: a feed pin (e.g., Fig. 2, at 30)  physically isolated from the ground plate and the resonant metal plate (e.g., Fig. 1, at 18, 20, 22, and 24), the feed pin comprising a first end protruding through a first aperture in the ground plate and a second end in proximity to a corresponding second aperture in the resonant metal plate (e.g., Fig. 1, at 18, 20, 22, and 24), wherein the resonant metal plate is capacitively coupled to the feed pin by a capacitive reactance between the resonant metal plate and the two feed pin (column 2, lines 13-22); wherein the feed pin has a length which is at least equal to a thickness of the dielectric substrate slab (e.g., Fig. 1, at 18, 20, 22, 24, 28, and 30); and the feed pin is positioned along a centre line of the resonant metal plate away from the centre of the resonant metal plate (e.g., Fig. 1, at 18, 20, 22, 24, 28, and 30).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the patch antenna disclosed by Berneking in accordance with the teaching of Doyle regarding feed pin configurations for patch antennas in order to provide the capacitance necessary to cancel the inductance for tuning the one or more antennas and providing maximum gain and minimum VSWR (Doyle, abstract).

	Regarding claim 17 Berneking discloses a ground pin (Fig. 2, at 34)  comprising an end electrically connected to the resonant metal plate and another end electrically connected to at least one of the ground plane and a circuit ground (Fig. 2, at 34 connects to 32); the ground pin has a length which is at least equal to the thickness of the dielectric substrate slab (Fig. 2, at 34); the ground pin is positioned at the center of the resonant metal plate (Fig. 2, at 34).
 	Berneking does not disclose the patch antenna assembly according to claim 1, wherein the at least one of said patch antenna elements further comprises: a feed pin physically isolated from the ground plate and the resonant metal plate, the feed pin comprising a first end protruding through a first aperture in the ground plate and a second end below a surface of the resonant metal plate and within the dielectric substrate slab, wherein the resonant metal plate is capacitively coupled to the feed pin by a capacitive reactance between the resonant metal plate and the feed pin; wherein the feed pin has a length which is less than a thickness of the dielectric substrate slab; and the feed pin is positioned along a centre line of the resonant metal plate away from the centre of the resonant metal plate.
	Doyle discloses wherein the at least one of said patch antenna elements further comprises: a feed pin (e.g., Fig. 1, at 30) physically isolated from the ground plate and the resonant metal plate, the feed pin comprising a first end protruding through a first aperture in the ground plate and a second end below a surface of the resonant metal plate and within the dielectric substrate slab (e.g., Fig. 1, at 18, 20, 22, 24, 28, and 30), wherein the resonant metal plate is capacitively coupled to the feed pin by a capacitive reactance between the resonant metal plate and the feed pin (column 2, lines 13-22); wherein the feed pin has a length which is less than a thickness of the dielectric substrate slab (e.g., Fig. 1, at 18, 20, 22, 24, 28, and 30); and the feed pin is positioned along a centre line of the resonant metal plate away from the centre of the resonant metal plate (e.g., Fig. 1, at 18, 20, 22, 24, 28, and 30).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the patch antenna disclosed by Berneking in accordance with the teaching of Doyle regarding feed pin configurations for patch antennas in order to provide the capacitance necessary to cancel the inductance for tuning the one or more antennas and providing maximum gain and minimum VSWR (Doyle, abstract).

 	Regarding claim 18 Berneking discloses a ground pin (Fig. 2, at 34), a ground pin comprising an end electrically connected to the resonant metal plate and another end electrically connected to at least one of the ground plane and a circuit ground (Fig. 2, at 34 connects to 32); the ground pin has a length which is at least equal to the thickness of the dielectric substrate slab (Fig. 2, at 34); the ground pin is positioned at the center of the resonant metal plate (Fig. 2, at 34).
 	Berneking does not disclose the patch antenna assembly according to claim 1, wherein the at least one of said patch antenna elements further comprises: a feed pin physically isolated from the ground plate and the resonant metal plate, the feed pin comprising a first end protruding through a first aperture in the ground plate and a second end below a surface of the resonant metal plate and within the dielectric substrate slab, the second end being in proximity to an area where the resonant plate contacts the dielectric substrate, wherein the resonant metal plate is capacitively coupled to the feed pin by a capacitive reactance between the resonant metal plate and the feed pin; wherein the feed pin has a length which is less than a thickness of the dielectric substrate slab; and the feed pin is positioned along a centre line of the resonant metal plate away from the centre of the resonant metal plate.
	Doyle discloses wherein the at least one of said patch antenna elements further comprises: a feed pin (e.g., Fig. 1, at 30) physically isolated from the ground plate and the resonant metal plate, the feed pin comprising a first end protruding through a first aperture in the ground plate and a second end below a surface of the resonant metal plate and within the dielectric substrate slab, the second end being in proximity to an area where the resonant plate contacts the dielectric substrate (e.g., Fig. 1, at 18, 20, 22, 24, 28, and 30), wherein the resonant metal plate is capacitively coupled to the feed pin by a capacitive reactance between the resonant metal plate and the feed pin (column 2, lines 13-22); wherein the feed pin has a length which is less than a thickness of the dielectric substrate slab; and the feed pin is positioned along a centre line of the resonant metal plate away from the centre of the resonant metal plate (e.g., Fig. 1, at 18, 20, 22, 24, 28, and 30).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the patch antenna disclosed by Berneking in accordance with the teaching of Doyle regarding feed pin configurations for patch antennas in order to provide the capacitance necessary to cancel the inductance for tuning the one or more antennas and providing maximum gain and minimum VSWR (Doyle, abstract).

Allowable Subject Matter
Claims 2-12 and 20 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

 	Regarding dependent claim 2, patentability exists, at least in part, with the claimed features of a second pair of feed pins orthogonally intersecting the resonant plane and the ground plane, each of the second pair of feed pins being physically isolated from the ground plate and the resonant metal plate, each of the second pair of feed pins comprising a first end protruding through a first aperture in the ground plate, each of the second pair of feed pins further comprising a second end in proximity to a corresponding second aperture in the resonant metal plate, wherein the resonant metal plate is capacitively coupled to each of the second pair of feed pins by a capacitive reactance between the resonant metal plate, and each of the second pair of feed pins of the first pair of feed pins has a length which is less than a thickness of the dielectric substrate slab; and each feed pin of the second pair of feed pins has another length which is less than the thickness of the dielectric substrate slab.
 	Berneking and Doyle are all cited as teaching some elements of the claimed invention including at least two patch antenna elements stacked atop one another, wherein at least one of said patch antenna elements comprises a resonant metal plate, a ground plate, and a dielectric slab sandwiched between said resonant metal plate and said ground plate, and a pair of feed pins.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

 	Regarding dependent claim 4, patentability exists, at least in part, with the claimed features of a second pair of feed pins orthogonally intersecting the resonant plane and the ground plane, each of the second pair of feed pins being physically isolated from the ground plate and the resonant metal plate, each of the second pair of feed pins comprising a first end protruding through a first aperture in the ground plate, each of the second pair of feed pins further comprising a second end second end below a surface of the resonant metal plate and within the dielectric substrate slab, wherein the resonant metal plate is capacitively coupled to each of the second pair of feed pins by a capacitive reactance between the resonant metal plate and each of the second pair of feed pins, and each feed pin of the second pair of feed pins has another length which is less than the thickness of the dielectric substrate slab.
 	Berneking and Doyle are all cited as teaching some elements of the claimed invention including at least two patch antenna elements stacked atop one another, wherein at least one of said patch antenna elements comprises a resonant metal plate, a ground plate, and a dielectric slab sandwiched between said resonant metal plate and said ground plate, and a pair of feed pins.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

 	Regarding dependent claim 6, patentability exists, at least in part, with the claimed features of a second pair of feed pins orthogonally intersecting the resonant plane and the ground plane, each of the second pair of feed pins being physically isolated from the ground plate and the resonant metal plate, each of the second pair of feed pins comprising a first end protruding through a first aperture in the ground plate, each of the second pair of feed pins further comprising a second end second end below a surface of the resonant metal plate and within the dielectric substrate slab, the second end being in proximity to an area where the resonant plate contacts the dielectric substrate, wherein the resonant metal plate is capacitively coupled to each of the second pair of feed pins by a capacitive reactance between the resonant metal plate and each of the second pair of feed pins, and each feed pin of the second pair of feed pins has another length which is less than the thickness of the dielectric substrate slab.
 	Berneking and Doyle are all cited as teaching some elements of the claimed invention including at least two patch antenna elements stacked atop one another, wherein at least one of said patch antenna elements comprises a resonant metal plate, a ground plate, and a dielectric slab sandwiched between said resonant metal plate and said ground plate, and a pair of feed pins.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

 	Regarding dependent claim 8, patentability exists, at least in part, with the claimed features of a second pair of feed pins orthogonally intersecting the resonant plane and the ground plane, each of the second pair of feed pins being physically isolated from the ground plate and the resonant metal plate,  and a second pair of lines through the center of the resonant metal plate through each of the second ends of the second pair of feed pins form a second set of orthogonal axes within the resonant plane.
 	Berneking and Doyle are all cited as teaching some elements of the claimed invention including at least two patch antenna elements stacked atop one another, wherein at least one of said patch antenna elements comprises a resonant metal plate, a ground plate, and a dielectric slab sandwiched between said resonant metal plate and said ground plate, and a pair of feed pins.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

 	Regarding dependent claim 20, patentability exists, at least in part, with the claimed features of a second pair of feed pins orthogonally intersecting the resonant plane and the ground plane, each of the second pair of feed pins being physically isolated from the ground plate and the resonant metal plate, each of the second pair of feed pins comprising a first end protruding through a first aperture in the ground plate wherein the resonant metal plate is capacitively coupled to each of the second pair of feed pins by a capacitive reactance between the resonant metal plate, and each of the second pair of feed pins a second portion coupled to the port for receiving the signal and providing a second feed signal coupled to the second pair of feed pins, a second pair of lines through the center of the resonant metal plate through each of the second ends of the second pair of feed pins form a second set of orthogonal axes within the resonant plane; and the first feed signal and second feed signal are offset with respect to each other by a 90 degree phase difference.
 	Berneking and Doyle are all cited as teaching some elements of the claimed invention including at least two patch antenna elements stacked atop one another, wherein at least one of said patch antenna elements comprises a resonant metal plate, a ground plate, and a dielectric slab sandwiched between said resonant metal plate and said ground plate, and a pair of feed pins.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
 	The Examiner suggest scheduling an interview to help place the application in condition for allowance.  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845